Exhibit China Carbon Receives Initial $5 Million PO From Tianrui Group Press Release Source: China Carbon Graphite Group, Inc. On Monday June 29, 2009, 9:30 am EDT NEW YORK, June 29, 2009 (GLOBE NEWSWIRE) China Carbon Graphite Group, Inc. (OTCBB:CHGI - News), one of China's largest producers and wholesale suppliers of fine grain and high purity graphite, announced today that it has received a purchase order for approximately US$5 million for large size graphite electrodes from Tianrui Group, the largest rail freight car trucks casting company in the world. China Carbon will ship graphite electrodes pursuant to this order at 100 to 150 metric tons per month starting in September 2009, and continuing for the next twenty-four months. The Company estimates that its gross margin for graphite electrodes will be approximately 19%. Tianrui Group, known for its leading-edge casting technology, is one of China Carbon's established industrial clients. This purchase order from Tianrui confirms the high quality and high efficiency of China Carbon's graphite electrodes products.
